Citation Nr: 1027927	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for headaches, claimed as head 
injury/history of occipital headaches.


REPRESENTATION

Appellant represented by:	Disabled 
American Veterans	


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to February 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
is necessary for further development of the claim on appeal.

The Veteran contends that his headaches are related to his 
military service.  Specifically, he asserts that when he fainted 
in military service he hit his head and has had headaches ever 
since that incident.  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence shows that the Veteran has a current 
diagnosis of chronic cephalgia.  The Veteran's service treatment 
records show that he complained of headaches in November 1971 and 
that he had a fainting spell in September 1972.  Lastly, the 
record contains lay statements from the Veteran, his ex-wife, 
family and friends that he has had a continuity of headache 
symptoms since military service.  Thus, the evidence indicates 
that the Veteran's headaches may be associated with military 
service.  Based on the foregoing, the Board concludes that a VA 
medical opinion is necessary in order to decide the Veteran's 
claim.  



Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's treatment records 
from the EK Outpatient Clinic and 
Huntington VA Medical Center dated from 
October 2006 to the present.

2.	After obtaining the above medical records, 
schedule the Veteran for a VA examination 
with an appropriate specialist to identify 
and determine the etiology of the 
Veteran's headaches.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that the Veteran's headaches 
are related to active military service.  
In forming his or her opinion, the 
examiner should consider the history the 
Veteran provided in the treatment records, 
as well as, the lay statements from the 
Veteran and his friends and family.  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.	Upon completion of the foregoing and any 
other development deemed necessary, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for 
headaches, based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

